Citation Nr: 1029365	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-32 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
hepatitis B.

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement of service connection for 
tinnitus.  

3.  Entitlement to service connection for a chronic thoracic 
spine disorder to include injury residuals.  

4.  Entitlement to service connection for a chronic lumbar spine 
disorder to include injury residuals.

5.  Entitlement to service connection for a chronic leg disorder 
to include cramps.

6.  Entitlement to service connection for a chronic left leg 
disorder to include knee injury residuals.  

7.  Entitlement to service connection for chronic hay fever.  
8.  Entitlement to service connection for chronic bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from November 1957 to November 
1960 and from December 1960 to December 1969.  The Veteran was 
awarded the Parachute Badge.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Waco, Texas, 
Regional Office (RO) which determined that new and material 
evidence had been received to reopen the Veteran's claims of 
entitlement to service connection for hepatitis B and tinnitus; 
denied the claims on the merits; and denied service connection 
for lower thoracic spine injury residuals, lumbar spine injury 
residuals, leg cramps, left leg/knee injury residuals, hay fever, 
and bilateral hearing loss disability.  In April 2010, the 
Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  

As to the issues of whether new and material evidence has been 
received to reopen the Veteran's claims of entitlement to service 
connection for hepatitis B and tinnitus, the Board is required to 
consider the question of whether new and material evidence has 
been received to reopen the Veteran's claims without regard to 
the RO's determination in order to establish the Board's 
jurisdiction to address the underlying claim and to adjudicate 
the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

The issues of the Veteran's entitlement to service connection for 
chronic hepatitis residuals, a chronic thoracic spine disorder, a 
chronic lumbar spine disorder, a chronic leg disorder to include 
cramps, a chronic left leg disorder to include knee injury 
residuals, chronic hay fever, and chronic bilateral hearing loss 
disability are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  In October 2002, the RO denied service connection for 
hepatitis B.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in October 2002.  He did not 
submit a notice of disagreement with the decision.  

2.  An additional relevant original service treatment record has 
been received.  

3.  In November 2005, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
service connection for tinnitus.  The Veteran was notified of the 
adverse decision and his appellate rights in December 2004.  The 
Veteran did not submit a notice of disagreement with the 
decision.  

4.  The documentation submitted since the November 2005 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  
5.  Chronic tinnitus has been shown to have originated during 
active service.  


CONCLUSIONS OF LAW

1.  The October 2002 RO decision denying service connection for 
hepatitis B is final.  New and material evidence sufficient to 
reopen the Veteran's claim of entitlement to service connection 
for hepatitis B has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(c), 3.159, 3.326(a), 20.1103 (2009).

2.  The November 2005 RO decision denying service connection for 
tinnitus is final.  New and material evidence sufficient to 
reopen the Veteran's service connection for tinnitus has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2009).  .

3.  Chronic tinnitus was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims of 
entitlement to service connection for hepatitis B and tinnitus; 
grants service connection for chronic tinnitus; and remands the 
issue of service connection for chronic hepatitis residuals to 
the RO for additional action.  Therefore, no discussion of VA's 
duty to notify and assist is necessary.  


I.  Hepatitis B

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of 


the date of mailing of the notification of the initial review and 
determination of a Veteran's claim and the subsequent filing of a 
timely substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except upon a 
finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2009).  

A.  Prior Rating Decision

In October 2002, the RO denied service connection for hepatitis B 
as the Veteran was not shown to have chronic hepatitis residuals.  
In October 2002, the Veteran was informed in writing of the 
adverse decision and his appellate rights.  The Veteran did not 
submit a NOD with the decision.  

B.  New and Material Evidence

The provisions of 38 C.F.R. § 3.156 (2009) direct, in pertinent 
part, that:

  (a)  General.  A claimant may reopen a 
finally adjudicated claim by submitting new 
and material evidence.  New evidence means 
existing evidence not previously submitted 
to agency decisionmakers. Material evidence 
means existing evidence that, by itself or 
when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

***

  (c)  Service department records.  (1) 
Notwithstanding any other section in this 
part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with 
the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section.  Such records include, but are not 
limited to: 
  (i)  Service records that are related to 
a claimed in-service event, injury, or 
disease, regardless of whether such records 
mention the veteran by name, as long as the 
other requirements of paragraph (c) of this 
section are met;
  (ii)  Additional service records 
forwarded by the Department of Defense or 
the service department to VA any time after 
VA's original request for service records; 
and 
  (iii)  Declassified records that could 
not have been obtained because the records 
were classified when VA decided the claim.
  (2)  Paragraph (c)(1) of this section 
does not apply to records that VA could not 
have obtained when it decided the claim 
because the records did not exist when VA 
decided the claim, or because the claimant 
failed to provide sufficient information 
for VA to identify and obtain the records 
from the respective service department, the 
Joint Services Records Research Center, or 
from any other official source.  
  (3)  An award made based all or in part 
on the records identified by paragraph 
(c)(1) of this section is effective on the 
date entitlement arose or the date VA 
received the previously decided claim, 
whichever is later, or such other date as 
may be authorized by the provisions of this 
part applicable to the previously decided 
claim. 
  (4)  A retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis 
of the new evidence from the service 
department must be supported adequately by 
medical evidence.  Where such records 
clearly support the assignment of a 
specific rating over a part or the entire 
period of time involved, a retroactive 
evaluation will be assigned accordingly, 
except as it may be affected by the filing 
date of the original claim.  

The additional documentation submitted since the October 2002 
rating decision denying service connection for hepatitis B 
includes an Army hospital summary reflecting treatment for 
infectious hepatitis.  The record was provided by the National 
Personnel Record Center and submitted by the Veteran.  Such 
additional service documentation mandates that the Veteran's 
claim for service connection for hepatitis B be reopened.  38 
C.F.R. § 3.156(c) (2009).  


III.  Tinnitus

A.  Application to Reopen

1.  Prior Rating Decisions

In August 2003, the RO denied service connection for tinnitus as 
there was no evidence that the disability was caused by military 
service.  In August 2003, the Veteran was informed in writing of 
the adverse decision and his appellate rights.  The Veteran did 
not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be 
briefly summarized.  The Veteran's service treatment records make 
no reference to tinnitus.  In his June 2003 claim for service 
connection, the Veteran reported that he experienced ringing in 
his ears.  

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for tinnitus.  In November 
2005, the RO determined that new and material evidence had not 
been received to reopen the Veteran's claim of entitlement to 
service connection for tinnitus.  In December 2005, the Veteran 
was informed in writing of the adverse determination and his 
appellate rights.  The Veteran did not submit a NOD with the 
determination.  

The additional evidence considered by the RO in reaching its 
November 2005 determination did not refer to either tinnitus or 
ringing in the ears.  

2.  New and Material Evidence

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the November 2005 RO determination 
includes the Veteran's service personnel records, VA clinical and 
examination documentation, private clinical documentation, the 
transcript of the April 2010 hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO; and written 
statements from the Veteran.  A March 2006 written statement from 
A. N., M.D., indicates that the Veteran's chronic tinnitus was 
"at least as likely as not related to" his military noise 
exposure.  At the April 2010 hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO, the Veteran 
testified that he had been exposed to firing guns and artillery 
weapons; aircraft engine noise while performing inservice 
parachute jumps; and loud generators while performing his other 
military duties.  

The Board finds that Dr. N.'s March 2006 written statement and 
the April 2010 hearing transcript constitute new and material 
evidence in that they are of such significance that they raise a 
reasonable possibility of substantiating the Veteran's claim.  As 
new and material evidence has been received, the Veteran's claim 
of entitlement to service connection for tinnitus is reopened.  

B.  Service Connection

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

As noted above, the Veteran's service treatment records make no 
reference to chronic tinnitus.  The Veteran's service personnel 
records reflect that the Veteran was awarded the Parachute Badge 
and served as a generator repairman.  

The March 2006 written statement from Dr. N. conveys that:

It is my opinion that the Veteran's current 
tinnitus is at least as likely as not 
related to the extreme noise (generators, 
106 recoilless rifle fire, 81 mm mortar 
fire) suffered while in the service 
performing duties as mechanic and gunner.  

At an April 2007 VA audiological examination for compensation 
purposes, the Veteran complained of hissing and ringing of the 
ears since "the 1980's."  The Veteran was diagnosed with 
bilateral tinnitus.  The examining audiologist opined that:

Given that the Veteran reported not 
noticing ... tinnitus until the 1980s, it is 
less likely that these symptoms are related 
to military noise exposure - especially 
given significant post-military 
occupational noise exposure and his various 
medical conditions and age.  

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that he had 
initially experienced hissing or ringing of the ears during 
active service.  He stated that he had been exposed to firing BAR 
rifles, 30 caliber and 50 caliber machine guns, 106 recoilless 
guns, and 81 mm mortars without hearing protection while in the 
light and heavy infantries; to running generators while a 
generator operator and mechanic; and to aircraft engine noise 
while making parachute jumps.  

The Veteran asserts that he initially manifested chronic tinnitus 
during active service as the result of the noise associated with 
firing weapons, generators, and aircraft engines.  The clinical 
findings of record are in conflict as to the etiology of the 
Veteran's chronic tinnitus.  While the report of the April 2007 
VA examination for compensation purposes states that the 
Veteran's chronic tinnitus was not etiologically related to his 
inservice noise exposure, the written statement from Dr. N. 
directs that the Veteran's chronic tinnitus was caused by his 
inservice noise exposure.  

The Veteran was exposed to significant noise during active 
service.  He has described chronic tinnitus which began during 
active service.  He is competent to describe his experience of 
ringing in the ears during and after service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in the 
ears is capable of lay observation).  The Board has no basis to 
question the Veteran's credibility.  Such ringing has been 
diagnosed as tinnitus by competent medical professionals.  The VA 
audiological examiner's and Dr. N.'s opinions are in conflict as 
to the relationship between the onset of the Veteran's chronic 
tinnitus and active service.  Given such facts, the Board finds 
that the evidence is in at least equipoise as to whether the 
Veteran's chronic tinnitus is etiologically related to his active 
service.  Upon resolution of all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection is 
now warranted for chronic tinnitus.  


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for hepatitis B is granted.  

The Veteran's application to reopen his claim of entitlement to 
service connection for tinnitus is granted.  

Service connection for chronic tinnitus is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for chronic hepatitis residuals 
is to be determined following a de novo review of the entire 
record.  

In a March 2006 written statement, the Veteran submitted multiple 
opinions from Dr. N.  He indicated that Dr. N. was his primary 
care physician.  Clinical documentation from Dr. N. has not been 
requested for incorporation into the record.  The VA should 
obtain all relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
In reviewing the claims files, the Board observes that the 
clinical record is in conflict as to the nature and etiology of 
the Veteran's chronic hepatitis residuals, claimed chronic 
thoracic spine disorder, chronic lumbar spine disorder, chronic 
leg cramps, chronic left knee injury residuals, chronic hay 
fever, and chronic bilateral hearing loss disability.  In March 
2006 written statements, Dr. N. opined that the Veteran's chronic 
lower thoracic spine, lumbar spine, leg cramps, left knee, hay 
fever, and bilateral hearing loss disabilities were related to 
active service.  The report of a July 2003 VA examination for 
compensation purposes states that the Veteran's "multiple 
degenerative joint disease with some spinal stenosis and 
osteoarthritis may or may not be related to service-related 
injuries."  The reports of April 2007 VA examinations for 
compensation purposes convey that the Veteran's lumbar spine, leg 
cramps, left knee, and bilateral hearing loss disability was not 
related to active service and the Veteran did not exhibit chronic 
thoracic spine and hay fever disabilities.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent 
conflicting clinical findings, the Board finds that an additional 
VA evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his chronic hepatitis 
residuals and thoracic spine, lumbar spine, 
leg cramp, left knee, hay fever, and 
bilateral hearing loss disabilities 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact the Asma Nuri, M.D., and 
all other identified health care providers 
and request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after April 2007, not already of 
record, be forwarded for incorporation into 
the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic hepatitis residuals, if any.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
hepatitis residuals had their onset during 
active service; are etiologically related 
to the Veteran's inservice infectious 
hepatitis; or otherwise originated during 
active service.  The examiner must provide 
a complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic thoracic spine 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
thoracic spine disorder had its onset 
during active service; is related to his 
inservice parachute jumps and/or back 
trauma and complaints; otherwise originated 
during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to his service-connected cervical spine 
degenerative disc disease and other 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic lumbar spine disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic lumbar 
spine disorder had its onset during active 
service; is related to his inservice 
parachute jumps and/or back trauma and 
complaints; otherwise originated during 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected cervical spine 
degenerative disc disease and other 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic leg cramps.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic leg 
cramps had their onset during active 
service; are related to his inservice leg 
cramps, parachute jumps and/or back trauma 
and complaints; otherwise originated during 
active service; and/or are etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

7.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic left knee injury 
residuals.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic left 
knee disorder cramps had its onset during 
active service; is related to his inservice 
knee complaints, parachute jumps and/or 
back trauma and complaints; otherwise 
originated during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to his service-connected disabilities.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
8.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic hay fever.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic hay 
fever had its onset during active service; 
is related to his inservice hay fever; 
otherwise originated during active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

9.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic bilateral hearing 
loss disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
hearing loss disability had its onset 
during active service; is related to his 
inservice noise exposure; otherwise 
originated during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to his service-connected disabilities.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

10.  Then adjudicate the Veteran's 
entitlement to service connection for 
chronic hepatitis residuals on a de novo 
basis and readjudicate his entitlement to 
service connection for a chronic thoracic 
spine disorder to include lower thoracic 
spine injury residuals, a chronic lumbar 
spine disorder to include injury residuals, 
a chronic leg disorder to include cramps, a 
chronic left leg disorder to include knee 
injury residuals, chronic hay fever, and 
chronic bilateral hearing loss disability 
with express consideration of the Federal 
Circuit's decision in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


